Citation Nr: 1438343	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability, including as secondary to a service-connected right knee scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946, including participation in the capture of Iwo Jima during World War II.

This appeal to the Board of Veterans' Appeals (Board) originated from January 2009 and November 2010 rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).  In pertinent part, the January 2009 rating decision denied service connection for bilateral hearing loss and tinnitus.  The November 2010 rating decision denied service connection for right knee disability.  

In November 2013, the Board remanded all three claims on appeal for further development.  Subsequently, in a May 2014 rating decision, the agency of original jurisdiction (AOJ) granted service connection for bilateral hearing loss and tinnitus.  Consequently, these claims are no longer on appeal before the Board.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 

FINDING OF FACT

The Veteran's current right knee disability, degenerative joint disease with patellar subluxation, is not shown to be related to service or to have been caused or aggravated by his service-connected right knee scar.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify by providing the Veteran with July 2010 and November 2013 letters that gave notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection on a direct and secondary basis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  After issuance of the letters and the opportunity for the Veteran to respond, the March 2014 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf. 

Additionally, the Board finds that the agency of original jurisdiction appropriately complied with the November 2013 remand directives by providing VCAA notice pertaining to the secondary service connection claim; attempting to obtain pertinent private medical records and ultimately being informed that such records were unavailable; and obtaining appropriate additional VA medical opinions.  No further action is required prior to appellate consideration of the claim.   

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Certain listed, chronic disabilities, including arthritis/degenerative joint disease, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  To establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a) (e.g. arthritis).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).     

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, a disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).   A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The service treatment records show that in January 1945, the Veteran slipped and fell while going off the ramp of a landing boat.  At a January 14, 1945 medical visit, physical examination showed that there was a laceration on the outer side of the right knee just lateral to the upper edge of the patella.  On exploration, it extended into the retropatellar bursa and possibly to the joint.  There was a 1/2 inch irregular abrasion of the skin over the lower border of the patella.  The wound was cleaned, debrided and irrigated, and the skin was sutured loosely after a dusting with sulfa powder.  A posterior splint was applied.  On January 24, 1945, the splint was removed, as were the sutures.  On January 28, 1945, the Veteran was noted to be up and about and not to have any right knee swelling or tenderness.  On January 29, 1945, the Veteran was found fit for duty.  At his March 1946 separation examination, the Veteran was noted to have the history of the right knee injury.  Examination of the extremities was normal aside from a notation of a scar of the right knee.  

In an April 1946 rating decision, the RO granted service connection for right knee scar, healed, and assigned a noncompensable rating effective March 1946.   

At a January 2008 private mental health visit, the Veteran reported that he currently had arthritis in the right knee with pain.  

At a May 2010 knee examination performed on behalf of VA, the Veteran reported suffering the right knee laceration in service.  He also reported that during boot camp he had to march on asphalt several hours a day; spend hours jogging; do duck walking and do deep knee bends with a man approximately his own weight on his back.  He indicated that he did recover from the laceration injury during service and during his younger years showed no ill effects.  As he got older, however, his knees began to give him pain.  At first when he walked, the pain was intermittent and he tended to ignore it.  As he continued to age, however, the pain had worsened at times and was intense when walking or using stairs.  When walking any distance over 150 or 200 feet, he used a walker, which helped lessen the pain.  He had talked to an orthopedist about the problem but had never sought treatment.  He indicated that he did not go to the doctor except in extreme cases.  He believed that his knee problems were directly the result of injuries to the knee joints during service and that the end results had been intensified by age.  

Physical examination showed a 4cm x .5 cm anterior transverse patellar scar of the right knee.  The scar was painful on examination but did not cause any limitation of motion or limitation of function.  The diagnosis was scar, right knee.  

In a May 2010 rating decision, the RO granted an increased, 10 percent rating for the Veteran's service-connected scar of the right knee effective March 23, 2010.  The Veteran did not appeal this decision.  

In a May 2010 statement, the Veteran indicated that a physician had identified his current knee problem as patellofemoral syndrome and chondromalacia patella.  

At an August 2010 VA examination performed by a VA nurse practitioner, the Veteran reported the knee laceration in service.  He noted that the knee was sutured and that he was also put in a cast from hip to ankle and stayed on a hospital ship for 2 weeks.  After removal of the cast, he returned to his unit and did not have any further knee problems.  He recounted that he later experienced gradual onset knee pain, which led him to consult with the private orthopedist.  The Veteran indicated that the private orthopedist related his current right knee arthritis to his military service.  The Veteran denied seeking any knee treatment, injections, X-rays, aspirations or medication therapy.  He stated that he had started using his wife's old walker about a year previously to help with mobility in the community.  He did not use the walker at home.

Currently, the Veteran complained of bilateral knee pain that increased with activity.  He also reported stiffness and monthly giving way in the right knee.  He denied any intervening trauma, vehicle accidents, liability or workers' compensation injuries.  

The examiner noted that a review of the Veteran's service treatment records reflected the laceration of the right knee with subsequent treatment and release to full duty after 10 days.  The examiner also noted that the separation examination showed the healed right knee scar and the claims file did not include any documentation of intervening knee treatment.  

Physical examination showed that the Veteran walked with an antalgic gait.  There was evidence of abnormal weight bearing with callus formation on the plantar aspect of both great toes and the first metatarsals.  The right knee showed bony joint enlargement, deformity and tenderness.  Flexion was to 140 degrees and extension was to 0 degrees.  Muscle strength was normal.  There was a 2.5 cm well healed scar across the right kneecap.  A right knee X-ray showed marked tricompartmental degenerative joint disease of the right knee, most evident in the medial compartment.  The examiner noted that gout of the right knee had been shown by a uric acid study from August 9, 2010.  The examiner diagnosed the Veteran with moderate degenerative joint disease of the right knee per X-rays and gout per lab studies.  

The examiner opined that the Veteran's residual right knee joint problems were not caused by nor the result of his right knee injury while in service.  The examiner commented that although the service treatment records documented the Veteran's right knee fall and laceration in service, there was no joint involvement at the time.  When comparing the right and left knee X-rays, the degree and pattern of degenerative joint disease was symmetrical, indicative of a normal aging process.   Thus, the right knee laceration did not cause the Veteran's current bilateral degenerative joint disease of the knees.  Additionally, recent lab studies indicated that gout, a metabolic condition, had caused the joint pain.  

During a February 2013 VA examination, the examiner indicated that the Veteran noted that onset of a post-service right knee condition was approximately four years previously.  The examiner also indicated that the laceration in service did not cause a prolonged recovery or recurrent complaints.  Instead, it was a temporary in-service condition that resolved.  The right knee scar was well-healed and according to the Veteran, had never been a problem since it healed.  The examiner opined that the current bilateral knee condition was due to the aging process.  The knees showed a symmetrical arthritic process and a symmetrical wear and tear pattern.  The examiner found that the Veteran's current knee condition was not at least as likely as not proximately due to, or the result of, his service-connected right knee scar.  

In a February 2014 medical opinion, a VA physician's assistant noted the Veteran's laceration injury in service and that he subsequently recovered from the injury.  He also noted that the Veteran reported that as he grew older, his knees began to give him pain.  The physician's assistant commented that due to the number of years between the initial injury to the right knee in service and the onset of a bilateral knee condition a nexus could not be established.  The physician's assistant noted that when radiographic comparisons of the left and right knees were done, the arthritic changes in the compartments were symmetrical, suggesting that the knee condition was age related and not injury related.  The age at the time of the onset of the Veteran's pain, the bilateral knee complaint and the symmetrical x-ray findings supported age-related osteoarthritis of the knees and not arthritis due to a right knee scar.  Therefore, the Veteran's current right knee disorder, osteoarthritis, was not at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected scar of the right knee.

At an April 2014 VA examination, the examiner diagnosed the Veteran with  
bilateral moderately severe tricompartmental degenerative joint disease (DJD), patellar subluxation of the knees, new and separate condition, and in-service right knee wound, healed, with residual minor scar.  The examiner found that there was insufficient evidence to suggest a nexus between the in-service right knee injury and the current right knee condition, especially since the Veteran's separation examination did not indicate an ongoing condition except for the healed scar.  The examiner found that the bilateral knee degenerative joint disease with patellar subluxation was more than likely a new and separate condition rather than a progression of the service-connected in-service right knee injury with scar condition.  Since this condition was symmetrical and bilateral, the most likely etiology was related to degenerative changes of aging and increase in weight since military separation. The mild bilateral patellar subluxation was more than likely related to altered gait secondary to the knee DJD/joint narrowing and increased weight.  An increased Body Mass Index (BMI) was a clear risk factor for developing degenerative joint disease (DJD) of the knees.  Population-based studies had consistently shown a link between increased BMI and DJD of the knee. Therefore, the examiner opined that it was not at least as likely as not the current DJD of the right knee with patellar subluxation was caused by the Veteran's SC right knee scar. 

Also, the examiner noted that the current compensation and pension examination did not find the previous right knee injury or scar to cause restriction or alteration of joint movement by the scar.  Given that the severity of the bilateral knee DJD with patellar subluxation was symmetrical, this suggested that the in-service right knee injury with scar did not aggravate the DJD.  Therefore it was not at least as likely as not the bilateral knee DJD with patellar subluxation is/was aggravated by the Veteran's service-connected right knee scar.  

The above summarized evidence shows that the Veteran did experience a right knee laceration in service.  It also shows that he has current right knee disability diagnosed as degenerative joint disease/gout with patellar subluxation and in-service right knee wound, healed, with residual minor scar (already service-connected).  However, the evidence does not show that the arthritis was manifest during service or within one year of separation or that the current arthritis/gout with patellar subluxation is otherwise related to service or to the service- connected right knee scar.    

To the contrary, the May 2010 VA examiner, after reviewing the claims file and examining the Veteran, specifically found that the Veteran's current right knee disability was not caused by nor the result of his right knee injury while in service.  The examiner reasoned that there was no joint involvement at the time of the Veteran's right knee injury in service; that when comparing the current right and left knee X-rays, the degree and pattern of degenerative joint disease was symmetrical, indicative of a normal aging process; and that recent lab studies had indicated that gout, a metabolic condition, had caused his current joint pain.  Similarly, the February 2013 VA examiner, after reviewing the claims file and examining the Veteran, specifically found that the Veteran's current bilateral knee condition was due to the aging process and not due to his service-connected right knee scar, noting that the knees showed a symmetrical arthritic process and a symmetrical wear and tear pattern and also that the scar was well-healed and according to the Veteran, had never been a problem since it healed.  

Additionally, the April 2014 VA examiner specifically concluded that it was not at least as likely as not the current DJD of the right knee with patellar subluxation was caused by the Veteran's SC right knee scar.  The examiner provided a similar, specific rationale for this finding, indicating since the bilateral knee degenerative joint disease with patellar subluxation was symmetrical and bilateral, the most likely etiology for the DJD was degenerative changes of aging and increase in weight since military separation and that the mild bilateral patellar subluxation was more than likely related to altered gait secondary to the knee DJD/joint narrowing and increased weight.  Further, the examiner found that it was not at least as likely as not that the bilateral knee DJD with patellar subluxation was aggravated by the Veteran's service-connected right knee scar.  He also provided a specific rationale for this finding reasoning that given that the current examination did not find the previous right knee injury or scar to cause restriction or alteration of joint movement by the scar; and given that the severe bilateral knee DJD with patellar subluxation was symmetrical, this suggested that the in-service right knee injury with scar did not aggravate the DJD.  Moreover, the February 2014 VA physician's assistant also concluded that the Veteran's current knee condition was not at least as likely as not proximately due to or the result of his service-connected right knee scar, finding that the current bilateral knee condition was due to the aging process as evidenced by the symmetrical wear and tear.  

There are no medical opinions of record to the contrary (i.e. opinions indicating that any current right knee disability, aside from the service-connected scar, is directly related to service or was caused or aggravated by the service-connected scar).  Also, although none of the VA examiners explicitly addressed the Veteran's assertion that the current knee disability is in part related to his activities in basic training, this assertion was implicitly addressed by the examiners' findings that the current arthritis was attributable to aging rather than service (thus implicitly ruling out the activities of basic training as a causal factor); that the only knee problem noted in service was the laceration and that this injury was temporary in nature; and that post-service the Veteran had not experienced  knee problems until a significant time after separation.  Taken together, these findings weigh against a conclusion that the Veteran's current right knee arthritis is related to any event in service, including the Veteran's activities during basic training.   

Additionally, although the Veteran has asserted that the current right knee disability is related to service including the right knee laceration therein and his activities during basic training, and/or to his service-connected right knee scar, as a layperson with no specific demonstrated knowledge concerning the etiology of arthritis, patellar subluxation or other knee disability, his opinion is outweighed by the specific opinions provided by the VA medical professionals.  See e.g. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, right knee arthritis/gout or patellar subluxation was not shown in service or for many years thereafter; the weight of the evidence indicates that these current disabilities are not directly related to service; and the weight of the evidence also indicates that these current knee disabilities have not been caused or aggravated by the Veteran's service-connected scar.  Thus, the preponderance of the evidence is against this claim and it must be denied.   Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

Entitlement to service connection for right knee disability, including as secondary to a service-connected right knee scar, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


